Citation Nr: 0722487	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-14 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability other than arthritis, to include a SLAP (superior 
labral anteroposterior) lesion.

2.  Entitlement to service connection for bilateral arthritis 
of the shoulders.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Navy from 
November 1986 to December 1989.  In addition, as a member of 
the Massachusetts National Guard, the veteran served on 
active duty from July 2002 to October 2003, including service 
in Iraq.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In April 2007, the veteran presented testimony at a hearing 
at the RO before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing has been associated with the 
veteran's claims folder.


FINDINGS OF FACT

1. The evidence supports a conclusion that the veteran's 
right shoulder condition, currently diagnosed as a SLAP 
lesion, was incurred during service.

2.  The evidence supports a conclusion that the veteran's 
bilateral arthritis of the shoulders was incurred during 
service.


CONCLUSIONS OF LAW

1. Service connection a right shoulder disability, currently 
diagnosed as a SLAP lesion, is warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Service connection for bilateral arthritis of the 
shoulders is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral arthritis 
of the shoulders, as well as a right shoulder disability 
other than arthritis.  Because both issues present similar 
facts and identical law, for purposes of economy, they will 
be addressed in the same analysis  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

Specifically, the veteran was informed of the evidence 
needed to support his claims for service connection, the 
likely sources of such evidence, and of the duties of VA 
to assist him in obtaining such evidence in letters 
dated September 2003 and July 2004.  Moreover, in the 
July 2004 letter, the veteran was informed that if he 
had any additional information or evidence to send it to 
VA or tell them about it.  In essence, the veteran was 
asked to "give us everything you've got", in compliance 
with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

The veteran's statements at his April 2007 hearing make it 
clear that he is aware of his obligations to support his 
claim with evidence.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims observed that a 
claim of entitlement to service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  In both the September 2003 and July 2004 letters, the 
veteran was informed of the elements of a service connection 
claim.  In this case, the first two elements are not at 
issue.  As is described below, the Board grants both claims 
and thus element (3) is not at issue.  The Board also notes 
that the veteran was informed of elements (4) and (5) in a 
November 2006 letter.  Thus, the Board finds the veteran has 
received proper notice pursuant to Dingess.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

In this case, the RO obtained the veteran's service medical 
records.  The veteran received a VA medical examination in 
January 2004.    

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction above, the veteran testified before 
the undersigned VLJ at a Travel Board hearing conducted at 
the RO in April 2007.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  
The Board will proceed to a decision on the merits.  

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Presumption of soundness

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2006).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2006).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.



Factual background

For purposes of clarity, a short factual background is in 
order.

As was noted in the Introduction, the veteran has served on 
two separate periods of active duty in two different 
services.  The veteran does not contend, and there is no 
evidence of record, that either shoulder disability was 
incurred during the veteran's period of active duty in the 
U.S. Navy.  Indeed, the veteran testified at his hearing that 
his Navy active duty had "nothing at all" to do with his 
claims.  See the Hearing Transcript, p. 5.

The veteran was assigned to the 211th Military Police 
Battalion of the Massachusetts National Guard.  In July 2002, 
the entire unit was called to active duty to support 
requirements of the Iraq War.  Upon activation, the veteran 
underwent a physical examination on July 17, 2002, during 
which he indicated that he had experienced right shoulder 
pain.  No diagnosis was made.  

In September 2002, the veteran was seen at the Fort Drum 
physical therapy clinic for right shoulder pain, and told the 
medical examiner that he had experienced pain for about 9 
months prior.  The veteran received a physical profile 
including a reduced physical fitness regimen.  The veteran 
received physical therapy.

A December 2002 MRI study of the veteran's right shoulder 
resulted in a diagnosis of arthritis, and a partial tear of 
the supraspinatus tendon.  Despite these findings, the 
veteran was cleared to proceed to Iraq with his unit.  Upon 
his arrival in Iraq, the veteran performed his duties which 
included upper body physical effort which exacerbated his 
shoulder pain.  He was provided Naproxen and Motrin to 
alleviate the pain.  

The veteran has testified that while he was in Iraq, he fell 
from the hood of a Humvee that he was repairing, injuring his 
shoulders, especially his right shoulder.  See the April 2007 
hearing transcript, pages 13-14.  A medical officer 
determined that the veteran was no longer fit for duty in 
Iraq, and the veteran was returned home in a limited duty 
status.  

In August 2003, prior to his discharge from active duty, the 
veteran was provided an arthrogram of both shoulders.  The 
diagnoses were arthritis of both shoulders, and a possible 
nondisplaced tear posterior-superior labrum.

In January 2004, a VA examiner described the veteran's right 
shoulder condition as a right SLAP (superior labral 
anteoposterior) lesion.  

Analysis

Preliminary matter

The Board initially wishes to make it clear that with respect 
to the right shoulder, the veteran is seeking service 
connection for two separate disabilities: arthritis and what 
he described as a "rotator cuff tear".  With respect to the 
left shoulder, he seeks service connection for arthritis 
only.

The Board additionally observes that the non-arthritis right 
shoulder condition has been identified by the veteran as a 
"torn rotator cuff" and variously described in the medical 
records as a partial tear of the supraspinatus tendon, a 
possible nondisplaced tear posterior-superior labrum, and 
SLAP lesion.  The medical evidence indicates that this is in 
fact the same condition.    

Discussion

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The Board will address each element in 
turn.

With regard to element (1), current disability, the evidence, 
including that discussed above, indicates the veteran has 
arthritis of both shoulders, and has a right shoulder 
condition that as discussed above has been variously 
described but has most recently been diagnosed as a SLAP 
lesion.  Thus, element (1) is satisfied as to both claims.

With regard to element (2), in service incurrence or 
aggravation of disease or injury, no medical diagnosis of 
either of the veteran's shoulder conditions was made until 
the December 2003 MRI, many months into his tour of duty.  In 
addition, the veteran testified that he later injured his 
shoulders after he arrived in Iraq.  

The Board is of course aware of the RO's position, expressed 
in the April 2005 statement of the case, that the shoulder 
conditions existed prior to the veteran's return to active 
duty in July 2002.  This is based on the veteran's report of 
shoulder pain during the July 2002 physical examination.  
However, no shoulder disability was in fact identified on 
examination, or for a number of months thereafter.  The Board 
therefore finds that the statutory presumption of soundness 
on enlistment has not been rebutted.  See 38 U.S.C.A. § 1111 
(West 2002); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).

Moreover, even if one accepts that the statutory presumption 
of soundness has been rebutted (and the Board does not), 
there is strong evidence of in-service aggravation.  The 
veteran's sworn testimony that he injured his shoulders while 
in Iraq is supported by the findings of an Army Medical 
Officer, who determined that the veteran's condition was 
worse than when he veteran initially arrived in Iraq.  
Indeed, the veteran's tour of duty in Iraq was cut short and 
he was sent home because of the shoulder disabilities.  

Thus, element (2) is satisfied as to both claims.

With regard to element (3), the record evidence shows a 
continuity of symptomatology from service.  See 38 C.F.R. 
§ 3.303(b) (2006). 

The medical evidence of record shows an arthritis condition 
existed when the December 2002 MRI of the right shoulder was 
completed; when the August 2003 arthrogram of both shoulders 
was completed; and, when the January 2004 VA examination was 
completed.  

With regard to the right shoulder condition rotator cuff 
tear, the December 2002 MRI established a shoulder condition 
involving a partial tear of the supraspinatus tendon; the 
August 2003 arthrogram established a shoulder condition 
described as a possible nondisplaced tear posterior-superior 
labrum; and the January 2004 VA examination established a 
right SLAP lesion.    

In other words, the evidence of record shows that the 
condition arose during service and has continued since 
September 2002.  There is no evidence to the contrary.  
Element (3), and thus all required elements, is met as to 
both conditions.

For those reasons, the Board finds that the veteran's claims 
for service connection may be granted.


ORDER

Entitlement to service connection for a right shoulder 
disability, recently diagnosed as a SLAP lesion, is granted.

Entitlement to service connection for bilateral arthritis of 
the shoulders is granted.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


